EXHIBIT 10(c)

 

Amended as of February 3, 2011
1st SOURCE CORPORATION
1982 EXECUTIVE INCENTIVE PLAN
 


1.           PURPOSE. This Executive Incentive Plan (the "Plan") is intended to
promote the interests of 1st Source Corporation, an Indiana corporation (“1st
Source” or the "Corporation") and its shareholders by attracting and motivating
educated, self-disciplined and aggressive managers, and by providing an
incentive to induce continued future employment of certain key employees of the
Corporation and certain key employees of one or more Subsidiaries of the
Corporation.  For the purposes of this Plan, the term "Subsidiary" shall mean a
corporation or corporations of which the Corporation owns, directly or
indirectly, a majority of the outstanding voting stock.


2.           ADOPTION AND ADMINISTRATION OF THE PLAN. The Plan shall become
effective as of January 1, 1982.  The Plan shall be administered by the
Executive Compensation and Human Resources Committee of the Board of Directors
of the Corporation (the "Committee").  The Committee shall interpret, implement,
and administer the Plan and, to the extent and the manner contemplated herein,
it shall exercise the discretion granted to it as to the determination of who
shall participate in the Plan, the terms and conditions under which key
employees may participate or continue participating in the Plan, the size and
terms of awards to each participant, and the time when such awards shall be
granted to each participant.  Any action taken by the Committee with respect to
the implementation, interpretation or administration of the Plan shall be final,
conclusive and binding on the Corporation and each participant.


3.           STOCK SUBJECT TO THE PLAN. The Committee shall determine the number
of shares of common stock of the Corporation to be allocated to the Plan
annually.  The Committee may allocate and issue under this Plan not more than 2%
in any one calendar year of the outstanding common stock of the Corporation
outstanding at the beginning of such year.  Such common stock is herein
sometimes referred to either as "book value shares" or as “market value
shares.”  The distribution of shares pursuant to this Plan may be made either
from authorized and unissued shares or from Treasury shares, as determined by
the Committee.  All shares issued in accordance with the Plan shall be fully
paid and non-assessable shares and free from preemptive rights.


4.           ELIGIBILITY. The Committee shall designate from time to time, those
key executives who are employees of the Corporation or any of its subsidiaries
in Salary Levels 156 and above as the Chief Executive Officer may recommend, and
the Committee deems appropriate.  The key executives who shall be eligible to
receive an award under the Plan shall be selected because of their management
responsibility and the long-term impact their management has on the performance
of the overall Corporation.  The Committee shall make its selections from
candidates recommended by the Chief Executive Officer and shall determine their
partnership percentage and salary level they participate in for purposes of the
Plan.  In making the allocation, the Committee shall consider, among other
items, the position and responsibility of the participant, the value of the
future service to be performed, the compensation of the participant, the actual
earnings performance of the Corporation and the allocation proposed by the Chief
Executive Officer.  The Committee shall establish the amount of the award to be
granted to each participant.
 
5.           FORM OF AWARD. The Committee shall forthwith advise each employee
selected to participate in an award by written notice.  Each employee who shall
be the subject of an award shall be designated as a "Participant."


(a)          The Corporation may provide two annual awards: (i) an amount
payable in cash and earned immediately, and (ii) an amount equal to a full or
partial match of the cash award and allocated immediately in book value or
market value shares of common stock but which must be earned over the succeeding
five (5) years during which time they will be subject to a substantial risk of
forfeiture based on the achievement of future performance metrics and the
employee remaining with the Corporation.  The book value shares are restricted
as described in paragraph 7 and 8 below.


(b)          The Corporation may also provide for a long-term award from time to
time as designated by the Committee.  These awards will be granted for
attainment of longer-term goals, usually for three (3) years or longer.  Such
awards will consist of two distinct parts:  (i) an amount payable in cash and
earned immediately; and (ii) an amount allocated immediately in market value
shares of common stock  which must be earned over the succeeding five (5) years
during which time they may be subject to a substantial risk of forfeiture based
on the employee remaining with the Corporation.


(c)          The stock portion of the awards shall be made in whole book value
shares or whole market value shares only.  No fractional shares shall be
awarded.
 
6.           ACTION REQUIRED OF PARTICIPANTS
 
(a)          Within 30 days from the date of such written notice of the
Participant’s initial award under the Plan, the Participant shall notify the
Committee, in writing, of acceptance of the award and the terms thereof,
applicable to the initial award and to all subsequent awards accepted under the
Plan, which notice shall be deemed delivered for all purposes under this Plan
when personally delivered or mailed to Chief Financial Officer, 1st Source
Corporation, P.O. Box 1602, South Bend, Indiana 46634 by postpaid certified
United States mail.
 
(b)          The Corporation may require that, in allocating shares, the
Participant agree with, and represent to, the Corporation that Participant is
acquiring such shares for the purpose of investment and with no present
intention to transfer, sell or otherwise dispose of such shares except such
transfer by a legal representative as shall be required by will or the laws of
any jurisdiction in winding up the estate of any Participant.  Such shares shall
be transferable thereafter only if the proposed transfer shall be permissible
pursuant to this Plan and if, in the opinion of counsel (who shall be
satisfactory to Corporation), such transfer shall at such time be in compliance
with applicable securities law.


7.           RESTRICTIONS. By accepting the award of shares under this Plan, a
Participant agrees and consents to the following additional restrictions:


(a)          All unearned shares shall be retained by Corporation.  A receipt
for the certificate or certificates for the shares awarded to a Participant
shall be delivered by the Corporation to a Participant on or after the date of
issuance.  Such Participant thereupon shall be a shareholder with respect to all
of the shares represented by such certificate or certificates and shall have all
rights of a shareholder with respect to all such shares, including the right to
vote such shares and receive all dividends and other distributions, subject to
termination upon the occurrence of an Act of Forfeiture as set forth in the
Plan.  The certificates for such shares may be either imprinted or stamped with
a legend to the effect that the shares represented thereby may not be sold,
exchanged, transferred, pledged, hypothecated (except to issuer), assigned,
conveyed, or otherwise voluntarily or involuntarily disposed of except in
accordance with this Plan (any such disposition being automatically an Act of
Forfeiture) by the holder thereof until such time as the restrictions provided
for herein lapse.


(b)          If new or additional or different shares or securities are
distributed with respect to shares of common stock of the Corporation as the
result of a stock split, stock dividend, combination of shares or other change
involving 1st Source securities, or exchange for other securities, or
reclassification, reorganization, merger, consolidation, recapitalization or
otherwise, the Participant shall, as the owner of book value or market value
shares subject to restrictions hereunder, be entitled to such new or additional
or different shares of stock or securities.
 
 
 
 

--------------------------------------------------------------------------------

 

 
(1)           In the case of such a stock split, stock dividend, combination or
other change involving 1st Source securities, exchange for other 1st Source
securities, reclassification, recapitalization, or other like event involving
the distribution of 1st Source securities, the certificate or certificates for,
or other evidences of, such new or additional or different book value or market
value shares or securities, shall be appropriately imprinted with the legend
provided in paragraph 7(a) of this Plan and all provisions of this Plan relating
to restrictions to such new or additional or different book value or market
value shares or securities to the extent applicable to the shares with respect
to which they were distributed; provided, further, that if the Participant shall
receive rights, warrants or fractional interests in respect of any of such
shares, such rights or warrants and such fractional interests shall be received,
by the Participant subject to all of the remaining restrictions herein set
forth.  All such additional book value or market value shares, rights or other
securities shall be retained in safekeeping by the Corporation for the account
of the Participant.


(2)           In the case of such an exchange for securities of an issuer other
than 1st Source, or such a reorganization, merger, consolidation, or other like
event involving the distribution of securities of an issuer other than 1st
Source, which will result in a change of control of 1st Source, (i) all awarded
shares subject to forfeiture under this Plan shall no longer be subject to
forfeiture, (ii) all awarded shares shall be earned stock for all purposes of
the Plan, and (iii) all restrictions  on shares of stock theretofore awarded
hereunder shall terminate (including the restrictions at paragraphs 7 and 8
hereof and except for those imposed by applicable securities laws).  The
foregoing sentence shall be effective immediately prior to such
distribution.  The Committee shall have full and sole discretion to determine
whether a change in control of 1st Source will occur for these purposes, but in
the absence of a contrary finding by the Committee, the acquisition by any
person or group of persons, other than 1st Source, of beneficial ownership of
50.01% or more of the then outstanding shares of 1st Source common stock shall
be deemed to be a change of control.


(c)          The term "Restricted Period" with respect to any book value shares
awarded to a Participant under this Plan shall mean that period commencing with
the date of issuance of such shares and ending on the date at which all such
shares have been purchased from Participant by Corporation or exchanged by the
Participant for market value shares as provided herein.


(d)          The term "Forfeiture Period" with respect to any award of shares
issued to a Participant under this Plan shall mean a period commencing on the
date of issuance of such shares to the Participant and ending over a five (5)
year period thereafter.  The Forfeiture Period shall terminate at an equal and
proportionate rate for each year in which:


(1)           the Participant served continuously as an employee, for the full
year, or in which the employee died, became totally disabled or retired at
his/her normal retirement age while an employee, and during which,
 
(2)           for book value shares only, the Corporation achieved the requisite
annual net income, ROA, ROE or other performance goal or goals established in
advance by the Committee in connection with the applicable award.


The “normal retirement age” means age 65 unless changed by the Committee,
provided, however, that the Committee may authorize a normal retirement at an
earlier age for a Participant if it determines that such action is in the best
interests of the Corporation or otherwise is warranted based upon hardship or
other special circumstances.
 
 
With respect to book value shares only, for any year in which the Corporation’s
performance is equal to or has exceeded the requisite cumulative goals
established for the accumulated years subsequent to the date of the award, all
risk of forfeiture is removed for those shares which were not released in that
year or any prior year in which the Corporation failed to meet the required
annual or cumulative goals.


Notwithstanding the foregoing, the Committee may, in light of external events or
other changed circumstances that the Committee determines were beyond the
control of Participants, and despite the Corporation's failure to meet the
required annual or cumulative goals, make adjustments to the net income, ROA,
ROE or other performance goals attached to share awards, terminate or extend the
Forfeiture Period on issued shares for the current or prior year for any current
or prior year(s) or make such other adjustments as it determines are prudent and
reasonable to fairly reward Participants.  Such other adjustments may include
taking into account strong relative performance, typically in the top quartile
of the Corporation’s peers, based on a set of metrics determined by the
Committee.


(e)          All stock subject to forfeiture shall be called "unearned stock."


(f)           For all purposes of this Plan, an Act of Forfeiture shall be
deemed to be any one of the following:


(1)           With respect to shares subject to forfeiture, the voluntary or
involuntary termination of the employment of a Participant during the Forfeiture
Period, other than by death, disability or normal retirement, or


(2)           The attempted sale, exchange, transfer, pledge, hypothecation,
assignment, conveyance or other voluntary or involuntary disposition of any of
the unearned stock all of which is hereby expressly prohibited by this Plan.;
 
(3)           The election by the Participant to be taxed in the year of receipt
of an award of stock under Section 83(b) of the Internal Revenue Code of 1986 as
amended, or
 
(4)           Termination of the five (5) year Forfeiture Period for book value
shares if the Corporation fails to achieve the requisite annual net income, ROA,
ROE or other performance goal or goals  established in advance by the Committee
in connection with the applicable award with respect to any portion of the
unearned stock.


(g)          Upon the occurrence of an Act of Forfeiture relating to a
Participant, the right, title and interest of all remaining unearned stock of
Corporation held by such Participant shall be automatically forfeited and
terminated for all purposes and Participant agrees on behalf of himself/herself,
his/her personal representative, heirs, legatees, or successors to execute and
deliver to Corporation such forms of stock power, assignments or instruments of
transfer which Corporation may reasonably request and, upon the failure of
Participant or his/her personal representatives, heirs, legatees or successors
to execute and deliver any and all forms of stock power, assignments and
instruments of transfer requested by the Committee to vest and transfer to
Corporation complete title to all such forfeited shares, each Participant
consents and agrees that the St. Joseph Circuit Court of St. Joseph County,
Indiana, shall have personal jurisdiction over such Participant to permit
Corporation to obtain an order of specific performance which is authorized and
for which consent is hereby given by each Participant who accepts an award of
shares under this Plan.


(h)          The right, title and interest of any transferee of any shares
acquired from a Participant under this Plan by will or by laws of descent and
distribution will and shall be subject to all of the terms and conditions of the
Plan, including but without limitation, the restrictions on transfer and the
provisions relating to forfeiture.


(i)           The book value shares may only be sold to the Corporation under
the terms of this Plan.  1st Source may, in addition to any other purchases
required by this Plan, upon request of a Participant, purchase earned book value
stock from the Participant prior to death, disability, retirement, or other
termination of employment.  Any such purchase is limited to 50% of the
Participant’s shares of earned book value stock which, at the time of purchase,
have been earned book value stock for at least seven years.  Such a purchase is
permitted only upon approval of the Committee and only for the following
reasons:  (1) purchase of the Participant’s principal residence or a second
home, (2) payment of tuition or related educational expenses for the
Participant, the Participant’s spouse, or a dependent and (3) financial
hardship.  The Committee will have sole discretion to determine whether the
enumerated criteria are being satisfied in any purchase.  Any transfer or
purported transfer made by a Participant at any time, except at the times and in
the manner expressly authorized, shall be null and void and the Corporation
shall not be obligated to recognize nor to give effect to such transfer on its
books or records nor to recognize the person or persons to whom such purported
transfer has been made as the legal beneficial holder of such shares.
 
 
 

--------------------------------------------------------------------------------

 
 
(j)           The Committee may impose such other restrictions on any shares
awarded to a Participant pursuant to this Plan as it may deem advisable,
including without limitation, restrictions under the Securities Act of 1933, as
amended, under the requirements of any stock exchange upon which such shares or
shares of the same class are then listed, and under any blue-sky or securities
laws applicable to such shares.
 
8.           MANDATORY RESALE OF BOOK VALUE STOCK.


(a)          If the Participant is employed at the time of his death, total
disability, or normal retirement, Participant or his/her personal representative
must sell his/her book value stock back to the Corporation.


(1)           Twenty percent (20%) of the purchase price will be paid each year
thereafter, beginning on the first anniversary of the date of such death, total
disability, or retirement.


(2)           The purchase price for any year shall be the book value at the
close of the year in which such death, total disability or retirement occurs.


(3)           The amount of the purchase price shall bear interest at 1st Source
Bank’s current one-year certificate of deposit rate commencing as of the date
the book value at the close of the applicable year is finally determined.
 
(4)           At the date of such retirement or total disability, Participant
may elect to defer the sale of all book value stock for an additional period of
up to five (5) years under the sale terms above.


(5)          The Corporation may elect to pay the purchase price through an
exchange of all book value stock for market value stock of equal value.  Such
election must be made for all book value shares earned at time of such
retirement or disability in accordance with the requirements established by the
Committee.  The Corporation may take into account the request of the Participant
to be paid in either cash or market value stock.


(6)           As any unearned book value stock at date of such retirement is
earned thereafter, it shall be sold to, or exchanged with, the Corporation
consistent with the Corporation’s election in the immediately preceding
subparagraph, and otherwise subject to the terms above.
 
(b)          Upon termination of employment by voluntary act of Participant or
by act of Corporation, except death or disability or normal retirement, all of
such Participant’s earned book value stock must be sold to Corporation.


(1)           The price to be paid by Corporation shall be the lower of (a) book
value at the end of the year prior to year of departure, or (b) book value at
the end of the year of departure.  Book value shall be determined by the
Committee as described in paragraph 9 below.


(2)           Installments of ten percent (10%) of the purchase price of the
shares shall be paid to the Participant each year, without interest.


(c)          If the Committee in its sole discretion determines in any case that
lump sum payment instead of installment payment as required by paragraph 8(a) or
(b) would be desirable (whether for financial reasons, administrative ease, or
otherwise) due to the size of the required installment payments, the Committee
may order without consent of the Participant such lump sum payment be made in
lieu of payment in installments.  Such a lump sum payment shall be in an amount
equal to the present value of the installment payments which would have
otherwise been made discounted at the current long-term ”applicable federal
rate.”


9.           MISCELLANEOUS PROVISIONS.


(a)          Expense.  All expenses and costs in connection with the
administration of the Plan shall be borne by the Corporation.


(b)          No Prior Rights of Offer.  Nothing in the Plan shall be deemed to
give any officer or employee of the Corporation or his or its legal
representatives or assigns or any other person or entity claiming under or
through any Participant any contractual or other right to participate in the
benefits of the Plan.


(c)          Indemnification of the Committee.  In addition to such other rights
or indemnification as they may have, the members of the Committee shall be
indemnified by the Corporation against all costs and expenses reasonably
incurred by them or any of them in connection with any action, suit or
proceeding to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan or any award
granted thereof and against all amounts paid by them in settlement thereof
(provided such settlement is approved by legal counsel selected by the
Corporation) or paid by them in satisfaction of a judgment in any such action,
suit or proceedings, the person desiring indemnification shall give the
Corporation an opportunity, at its own expense, to handle and defend the same.
 
(d)          Liability of Corporation.  The liability of the Corporation under
this Plan or any award of shares made hereunder is limited to the obligation set
forth with respect to such award, and nothing herein contained shall be
construed to impose any liability on the Corporation in favor of any Participant
with respect to any loss, cost or expense which a Participant may incur in
connection with or arising out of any transaction in connection therewith.


(e)          No Agreement to Employ.  Nothing in the Plan shall be construed to
constitute or be evidence of an agreement or understanding expressed or implied
on the part of the Corporation or any Subsidiary to employ or retain any
Participant to whom any shares have been awarded for any specified period of
time or times.


(f)           Book value.  Book value under this Plan shall be determined in
accordance with generally accepted accounting principles, as published in the
Corporation’s Annual Report.


(g)          Market value.  Market value under this Plan shall mean the average
closing price of a share of common stock, as reported by NASDAQ, or by any other
exchange upon which the shares may be traded, for the five consecutive trading
days ending on the day on which the value is to be determined or if that day is
not a stock trading day, then on the last preceding trading day.


(h)          Materially Misstated Financial Results.  In addition to any terms
as the Committee may determine, all awards under the Plan shall be subject to
applicable law, including laws governing the potential forfeiture and/or
recovery of awards in the event they are based upon financial results that are
subsequently determined to have been materially misstated.


10.          AMENDMENT AND TERMINATION OF THE PLAN. The Corporation may at any
time terminate or extend the Plan, or make such modification of the Plan or of
the exhibits attached to this Plan as it shall deem advisable.  No termination
or amendment of the Plan shall, without the consent of any person affected
thereby, modify or in any way affect any right or obligation created prior to
such termination or amendment.


11.          POWERS OF EXECUTIVE COMPENSATION AND HUMAN RESOURCES COMMITTEE. The
Committee shall have the authority to make all interpretations of this plan in
its sole discretion.  It shall make all administrative rules and other
determinations and shall rule upon all questions and requests with respect to
the Plan.


 
 

--------------------------------------------------------------------------------

 